DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant’s submitted an amendment/request for reconsideration after a non-final rejection dated 10/18/2021. The claims submitted were identical to the claims that were submitted, but not entered, on 8/12/2021. The original non-final rejection was based on the claims submitted 11/11/2019 with the agreement of applicant’s representative due to the application being a PPH (Please see the interview summary conducted on 9/8/2021 for additional information). Applicant’s remarks with respect to their newest amendment does not address any of the rejections made in the non-final rejection. However, since the applicant specifically submitted a response to the non-final rejection, this action is final.      

Claim Objections
Claim 1 is objected to because of the following informalities:  “…satisfies following conditions…” should be “…satisfies the following conditions…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, -, +, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, -, -, +, +, + or +, -, -, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes a dependent claim that includes a single power to a particular lens (claim 5). This claim does not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of half the system, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed one working model using the power arrangement of +, -, -, +, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.

            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s fifth lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness 

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9, the applicant claims that Yc62 defines a distance to an “arrest point”. Where applicant acts as his or her own lexicographer to specifically define a term, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. The term is indefinite because the specification does not clearly redefine the term. Reviewing applicant’s specification, there does not appear to be a specific definition of this term. Further, the applicant is the only entity that can be found to use this term in the art. The office also cannot find a specific definition in any of the applicant’s other disclosures. Similar disclosures in the art use the notation YcNn (Where N denotes a lens and n denotes a particular surface) in conjunction with “critical points” of a lens (See Tang et al. PGPUB 20140111872 [0048]). Critical points are well understood in the art as locations on a graph or surface where the slope is equal to zero. The office believes that “arrest point” and “critical point” are likely the same.  
Therefore, for the purposes of this action, the office will interpret “arrest point” as a “critical point”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (PGPUB 20170010444) in view of Lee et al. (PGPUB 20180149833).

Regarding claim 1, Teraoka discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens having a positive refractive power (L1, Tables 1, 5 and 7, embodiments 1 and 3);  
5a second lens having a negative refractive power (L2, Tables 1, 5 and 7, embodiments 1 and 3); 
a third lens having a negative refractive power (L3, Tables 1, 5 and 7, embodiments 1 and 3); 
a fourth lens (L4, Tables 1, 5 and 7, embodiments 1 and 3); 
a fifth lens (L5, Tables 1, 5 and 7, embodiments 1 and 3); and 
a sixth lens (L6, Tables 1, 5 and 7, embodiments 1 and 3), 
10wherein the camera optical lens satisfies following conditions: 
2.00 ≤ R3/R4 ≤ 5.00 (Table 1 where R3 = 8.53, R4 = 3.28 giving 2.6, please also see Table 5); 
1.50 ≤ R1/d1 ≤3.00 (Table 1 where R1 = 1.76, d1 = 0.728 giving 2.41, please also see Table 5); 
0.30 ≤ R2/R3 ≤ 2.00 (Table 1 where R2 = 8.68 R3 = 8.53 giving 1.02, please also see Table 5);
15where R3 denotes an on-axis curvature radius of an object side surface of the second lens; R4 denotes an on-axis curvature radius of an image side surface of the second lens; R1 denotes an on-axis curvature radius of an object side surface of the first lens; dl denotes an on-axis thickness of the first lens;  20R2 denotes an on-axis curvature radius of an image side surface of the first lens; n2 denotes a refractive index of the second lens; and n3 denotes a refractive index of the third lens.
Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.
Teraoka does not disclose further satisfying a following condition:  
-13.00 ≤ R9/R10 ≤ -3.00, 
where R9 denotes an on-axis curvature radius of an object side surface of the fifth lens; and  R10 denotes an on-axis curvature radius of an image side surface of the fifth lens.
However, Lee teaches a similar lens system having the same power arrangement of +, -, -, +, +, - (Table 3) wherein R9/R10 = -6.76 (See Table 3 where R9 = 12.71 and R10 = -1.884).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Teraoka and Lee such that the expression above was satisfied motivated by improving image aberration correction.

Regarding claim 3, modified Teraoka teaches further satisfying the following condition:
-12.00 ≤ R9/R10 ≤ -5.00 (See Table 3 of Lee where R9 = 12.71 and R10 = -1.884 giving -6.76).

Regarding claim 4, modified Teraoka discloses further satisfying a following condition: 
-2.50 ≤ f3/f4 < 0 (Table 7 where f3 = -34.088, f4 = 18.590 giving -1.833); 
where f3 denotes a focal length of the third lens; and  10f4 denotes a focal length of the fourth lens.

Regarding claim 5, modified Teraoka discloses further satisfying a following condition: 
-2.00 ≤ f3/f4 < 0 (Table 7 where f3 = -34.088, f4 = 18.590 giving -1.833).

Regarding claim 6, modified Teraoka discloses further satisfying a following 15condition: 

where d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from the object side surface of the first lens to an 20image plane of the camera optical lens along an optic axis.
Regarding claim 7, modified Teraoka discloses further satisfying the following condition:
0.04 ≤ d11/TTL ≤ 0.13 (Tables 1 and 7 where d11 = 0.328, TTL = 5.275 giving 0.062).

Regarding claim 8, as best understood, modified Teraoka discloses further satisfying a following condition:  
0.10 ≤ Yc62/TTL ≤ 0.55 (Tables 1, 2, 5, 6 and 7 where Yc62 can be determined from the aspheric lens equation in [0169] and Tables 1-2, which is 0.872 and TTL = 5.275 giving 0.165 for the first embodiment and Yc62 = 0.894, TTL = 5.244 giving 0.17 in the third embodiment – graphs attached as NPL),
where Yc62 denotes a perpendicular distance from an arrest point on an image side surface of the sixth lens to an optic axis; and TTL denotes a total optical length from the object side surface of the first lens to an 30image plane of the camera optical lens along the optic axis.

Regarding claim 9, as best understood, modified Teraoka does not disclose further satisfying the following condition:
0.20 ≤ Yc62/TTL ≤ 0.30.
However, Teraoka discloses a ratio of Yc62/TTL of 0.17, which is close but not overlapping the applicant’s claimed range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the shape of the aspheric lens to satisfy 0.20 ≤ Yc62/TTL ≤ 0.30 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.


However, Teraoka teaches in [0097] that Fno ≤ 2.2, which overlaps the applicant’s range.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to adjust the aperture diameter such that Fno ≤ 2.00 was satisfied motivated by improving image quality for particular imaging utilities.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant’s response to the non-final rejection contain remarks that merely state that claim 3 was correctly amended. The office agrees. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872